DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/01/21, for application number 16/205,080 has been received and entered into record.  Claims 1, 16, and 17 have been amended, and Claim 2 has been cancelled.  Therefore, Claims 1 and 3-17 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 3, 4, 16, and 17 are objected to because of the following informalities:  
Claim 1, lines 5-6 recite, “determine whether the wake up voltage threshold is less than a maximum wakeup voltage threshold perform a boot sequence…” Based upon the Abstract as filed, it appears lines 5-6 should instead read, “determine whether the wake up voltage threshold is less than a maximum voltage threshold, perform a boot sequence…” (emphasis added) to indicate the performance of a boot sequence is one of a series of steps following determination of the wakeup voltage being less than a maximum threshold.  
Claim 1, line 7 further recites, “…threshold comprises a voltage high enough that a vehicle alternator has turned on” (emphasis added) and should instead read, “…threshold comprises a voltage sufficient to power on a vehicle alternator
Claim 1, line 8 recites, “in response to the wake up voltage threshold is less than the maximum wakeup” (emphasis added) and should instead read, “in response to the wake up voltage threshold being less than the maximum wakeup” (emphasis added).
Claims 16 and 17 repeat the same limitations as recited in Claim 1, and thus are objected to accordingly.  
Claim 3, line 1 recites, “The system of claim 2” (emphasis added) and should instead read, “The system of claim 1” (emphasis added) to reflect the cancellation of Claim 2.  
Claim 4 repeats the same preamble as Claim 3, and thus is objected to accordingly.  Appropriate correction is required.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 appears to repeat the same limitations as recited in Claim 1, lines 8-10.  As such, the claim does not further limit the claim on which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tam, US Pat. Appln. Pub. No. 2014/0210503, in view of Balakrishnan et al., US Pat. Appln. Pub. No. 2014/0268922 (as listed in the IDS), and further in view of Purkey, US Pat. Appln. Pub. No. 2002/0041174.
Regarding Claim 1, Tam discloses a system for drainage avoidance [Fig. 2A, 2B], comprising: 
an interface configured to receive an indication to power on [tester device receiving power in and data input 32]; and 
a processor configured to [processor 13 performing tasks of the system in conjunction with the tester device 3, Fig. 5]: 
query a wake up voltage threshold [boot monitor 31 detects whether processor 13 successfully booted using the diminished boot current (determining whether successfully booted with a diminished boot current requires determining the diminished current that was used to boot), par 45, ll. 1-3]; 
perform a boot sequence [boot procedure performed at step 41, Fig. 5]; 

in response to the boot sequence being completed successfully, provide a reset indication to reset the wake up voltage threshold [if DUT 1 is able to boot using the diminished boot current that is lower than the current level restricted by the current limiter 19, then the DUT is likely to boot under normal conditions using the current level restricted by only the current limiter (i.e. subsequently will boot at a higher than the voltage level that was tested), par 46, ll. 8-12].
However, Tam does not explicitly teach determining whether the wake up voltage threshold is less than a maximum wake up voltage threshold, wherein the maximum wake up voltage threshold comprises a voltage high enough that a vehicle alternator has turned on; in response to the wake up voltage threshold is less than the maximum wake up voltage threshold, determine an increased wake up voltage threshold and provide an indication to change the wake up voltage threshold to the increased wake up voltage threshold.
In the analogous art of power regulation, Balakrishnan teaches determining whether the wake up voltage threshold is less than a maximum wake up voltage threshold [the current limit threshold increases for a fixed time period or until the maximum threshold is reached (increasing until the maximum threshold requires determining if the threshold remains less than the maximum), par 23, ll. 1-4]; in response to the wake up voltage threshold is less than the maximum wake up voltage threshold, determine an increased wake up voltage threshold and provide an indication to change the wake up voltage threshold to the increased wake up 
It would have been obvious to one of ordinary skill in the art, having the teachings of Tam and Balakrishnan before him before the effective date of the claimed invention, to incorporate the maximum threshold determination as taught by Balakrishnan into the system as disclosed by Tam, to allow for regulation of power to desired quantities [Balakrishnan, par 5].
However, the combination of Tam and Balakrishnan does not explicitly teach wherein the maximum wake up voltage threshold comprises a voltage high enough that a vehicle alternator has turned on.
In the analogous art of providing power other than battery power to an electrical system of a vehicle or other machinery, Purkey teaches wherein the maximum wake up voltage threshold comprises a voltage high enough that a vehicle alternator has turned on [only power enough to turn on the alternator and start the vehicle engine is delivered from the power source, and no more, par 17, ll. 15-17].
It would have been obvious to one of ordinary skill in the art, having the teachings of Tam, Balakrishnan, and Purkey before him before the effective filing date of the claimed invention, to incorporate the limit as taught by Purkey into the system as disclosed by Tam and Balakrishnan, to avoid risk of providing too much power to a vehicle too quickly [Purkey, par 17, ll. 17-18].
Regarding Claim 3, Tam, Balakrishnan, and Purkey disclose the system of Claim 2.  Balakrishnan further teaches wherein the processor is further configured to not increase the 
Regarding Claim 4, Tam, Balakrishnan, and Purkey disclose the system of Claim 2.  Balakrishnan further teaches wherein the processor is further configured to determine an increased wake up voltage threshold in the event that the wake up voltage threshold is less than the maximum wake up voltage threshold [the current limit threshold increases for a fixed time period or until the maximum threshold is reached, par 23, ll. 1-4].
Regarding Claim 5, Tam, Balakrishnan, and Purkey disclose the system of Claim 4.  Tam further discloses wherein the processor is further configured to provide an indication to change the wake up voltage threshold to the increased wake up voltage threshold [DUT sends data signals indicating success of boot using diminished boot current, which results in wake up threshold being set to the current limited threshold, par 45, ll. 3-6].  
Regarding Claim 6, Tam, Balakrishnan, and Purkey disclose the system of Claim 5.  Tam further discloses wherein the wake up voltage threshold is increased using a hardware circuit [current limiter sets the current level used during boot [par 27, ll. 6-7].  
Regarding Claim 7, Tam, Balakrishnan, and Purkey disclose the system of Claim 5.  Tam further discloses wherein the wake up voltage threshold is increased using a processor indication [DUT sends data signals indicating success of boot using diminished boot current, which results in wake up threshold being set to the current limited threshold (process is performed by processor 13), par 45, ll. 3-6].
Regarding Claim 9, Tam, Balakrishnan, and Purkey disclose the system of Claim 5.  However, Tam, Balakrishnan, and Purkey do not explicitly teach wherein the increased wake up voltage threshold is 0.5 V greater than the wake up voltage threshold.  
Examiner notes, however, the specific increase in the voltage threshold value is merely a design choice, since a modification would involve a mere change in the wake up voltage value provided by the system.
Additionally, devices which operate “on basically the same principle and in the same manner” wherein the difference, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).
Regarding Claim 14, Tam, Balakrishnan, and Purkey disclose the system of Claim 1.  Tam further discloses wherein the processor is further configured to wait for a predetermined period of time after receiving the indication to power on before determining whether the boot sequence completed successfully [if the data signal indicating a successful boot is not received after 20 seconds, the boot monitor determines the processor did not successfully boot using the diminished current (i.e. the determination is not made until 20 seconds after), par 45, ll. 15-19].
Regarding claim 15, Tam, Balakrishnan, and Purkey disclose the system of Claim 1.  Tam further discloses wherein determining whether the boot sequence completed successfully comprises determining whether a specific code step has been reached [DUT sends data signal indicating successful boot when DUT has successfully enumerate with a host device, the 
Regarding Claim 16, Tam discloses a method for drainage avoidance [Fig. 2A, 2B, testing to see minimum amount of current needed].  The remainder of Claim 16 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 17, Tam discloses a computer program product for drainage avoidance, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions [using the device of Fig. 2A and 2B, with instructions stored on memory 14, including boot code 15].  The remainder of Claim 17 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tam, Balakrishnan, and Purkey, and further in view of Rybicki et al, US Pat. Appln. Pub. No. 2005/0280676 (as listed in the IDS).
Regarding Claim 8, Tam, Balakrishnan, and Purkey disclose the system of Claim 5.  However, Tam, Balakrishnan, and Purkey do not explicitly teach wherein the wake up voltage threshold is increased a change of a value of a digital potentiometer.  
In the analogous art of adjusting thresholds in an electronic device, Rybicki teaches wherein the wake up voltage threshold is increased a change of a value of a digital potentiometer [digital potentiometer is adjusted to reflect the current threshold signal, par 44].
It would have been obvious to one of ordinary skill in the art, having the teachings of Tam, Balakrishnan, Purkey, and Rybicki before him before the effective filing date of the claimed invention, to incorporate the digital potentiometer as taught by Rybicki into the system .
Claims 10-12 are is rejected under 35 U.S.C. 103 as being unpatentable over Tam, Balakrishnan, and Purkey in view of Crane, US Pat. No. 5,450,321 (as listed in the IDS).
Regarding Claim 10, Tam, Balakrishnan, and Purkey disclose the system of Claim 1.  However, Tam, Balakrishnan, and Purkey do not explicitly teach wherein the processor is further configured to monitor a vehicle battery voltage.  
In the analogous area of power management, Crane teaches wherein the processor is further configured to monitor a vehicle battery voltage [the management system of the charging system of a vehicle contains a battery voltage sensor, col. 6, ll. 40-44].
It would have been obvious to one of ordinary skill in the art, having the teachings of Tam, Balakrishnan, Purkey, and Crane before him before the effective filing date of the claimed invention, to incorporate the vehicle battery monitoring as taught by Crane, into the system as disclosed by Tam, Balakrishnan, and Purkey, to provide real time management systems for identifying system inefficiencies through real time computer analysis [Crane, col. 1, ll. 18-21].
Regarding Claim 11, Tam, Balakrishnan, Purkey, and Crane disclose the system of Claim 10.  Crane further discloses wherein monitoring the vehicle battery voltage comprises determining a time averaged voltage value [the 30 second voltage average is computed, col. 17, ll. 33-35].
Regarding Claim 12, Tam, Balakrishnan, Purkey, and Crane disclose the system of Claim 11.  Crane further discloses wherein monitoring the vehicle battery voltage further comprises 

Response to Arguments
Applicant’s arguments filed 03/01/21 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186